Citation Nr: 0921833	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  09-11 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the Veteran's income is excessive for purposes of 
payment of Department of Veterans Affairs (VA) improved 
pension benefits. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from July 1951 to July 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 decision letter by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has no dependents.

2.  Effective December 2006, the maximum annual rate of 
improved pension for a Veteran without dependents was 
$10,929. 

3.  The Veteran's countable annualized income for the year 
from December 2006 to December 2007 was $13,062, exceeding 
the maximum annual rate of improved pension. 


CONCLUSION OF LAW

The Veteran's income is excessive and precludes him from 
receiving improved pension benefits.  38 U.S.C.A. §§ 1521, 
1541, 5107 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 
3.273 (2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In correspondence dated in May 2008, the agency of original 
jurisdiction (AOJ) provided notice to the Veteran under 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2008) and 38 C.F.R. § 
3.159(b) (2008).  Specifically, the AOJ notified the Veteran 
of information and evidence necessary to substantiate the 
claim for nonservice-connected disability pension benefits; 
information and evidence that VA would seek to provide; and 
information and evidence that the Veteran was expected to 
provide.  

Although this notice was delivered after the initial denial 
of the claim, the AOJ subsequently readjudicated the claim 
based on all the evidence in the February 2009 Statement of 
the Case (SOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant notification 
letter followed by readjudication of the claim, such as an 
SOC or SSOC, is sufficient to cure a timing defect).  Thus, 
the Veteran was not precluded from participating effectively 
in the processing of his claim and the late notice did not 
affect the essential fairness of the decision.

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  All identified and available records relevant to his 
claim have been secured.   

Improved Pension Benefits

The Veteran seeks improved disability pension, also known as 
nonservice-connected pension.  This is a benefit payable by 
VA to a veteran of a period of war who is (1) age 65 or 
older, or (2) permanently and totally disabled from 
nonservice-connected disability.  38 C.F.R. § 3.3(a)(3) 
(2008).  Basic entitlement exists if, among other things, a 
veteran's income is not in excess of the applicable maximum 
allowable pension rate (MAPR) as changed periodically and 
reported in the Federal Register.  38 U.S.C.A. §§ 1521, 1542, 
5312 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.23 (2008).  The MAPR is published in Appendix B of VA 
Manual M21-1, Part I, and is to be given the same force and 
effect as if published in VA regulations.  38 C.F.R. §§ 3.21, 
3.23 (2008).
. 
The maximum rates for improved pension shall be reduced by 
the amount of the countable annual income of a veteran.  38 
U.S.C.A. § 1521 (West 2002); 38 C.F.R. § 3.23(b) (2008).  In 
addition, payment of a veteran's pension shall be denied or 
discontinued based upon consideration of the annual income of 
the veteran, the veteran's spouse, and the veteran's 
dependent children, if any.  38 U.S.C.A. 
§ 1522(a) (West 2002); 38 C.F.R.  § 3.274 (2008).  In other 
words, the amount of pension actually received is the 
difference between the recipient's countable income and the 
maximum annual rate permitted by VA, given the recipient's 
circumstances, that is, the number of his or her dependents.  

In this case, the Veteran seeks pension as of May 2007.  
Application for Compensation and/or Pension, May 2007.  He 
reports having no dependent spouse or child.  Id.  Thus, for 
the annualized period applicable to the Veteran's May 2007 
application, i.e. December 2006 to December 2007, the maximum 
annual rate of improved pension for a veteran without 
dependents was $10,929.  VA Manual M21-1, Part I, Appendix B 
also available at http://www.vba.va.gov/bln/21/Rates/
pen0106.htm.  Thus, to be eligible for pension, the Veteran's 
countable income must be less than $10,929. 

In determining annual income, all payments of any kind or 
from any source shall be counted as income during the 12-
month annualization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272.  Recurring 
income, received or anticipated in equal amounts and at 
regular intervals (such as weekly, monthly, quarterly), which 
will continue throughout an entire 12-month annualization 
period, will be counted as income during the annualization 
period in which it is received or anticipated.  38 C.F.R. § 
3.271(a)(1) (2008).  Fractions of dollars are to be 
disregarded in computing annual income.  38 C.F.R. § 3.271(h) 
(2008).  

The following shall be excluded from countable income for the 
purpose of determining entitlement to improved pension: 
welfare; maintenance; VA pension benefits, payments under 
Chapter 15, including accrued pension benefits; reimbursement 
for casualty loss; profit from sale of property; joint 
accounts in banks and similar institutions acquired by reason 
of death of the other joint owner; and medical expenses paid 
within the applicable year that are in excess of five percent 
of the MAPR.  38 C.F.R. § 3.272 (2008).

In the applicable annualization period, the Veteran reported 
that he received regular monthly income exclusively from 
Social Security in the amount of $1375.  Application, supra 
(fractional dollar amount excluded pursuant to regulation).   
A May 2008 inquiry to the Social Security Administration 
confirmed the monthly amount paid for the year beginning in 
December 2006.  Thus the Veteran's annual income for the 
applicable annualization period totals $16,500 ($1375 x 12).  
This amount is above the MAPR of $10,929.

In a July 2008 report of telephone contact, the Veteran 
clarified his unreimbursed medical expenses for 2007.  He 
reported monthly amounts of $93 for Medicare Part B, $45 for 
Medicare Part D, $116 in other health insurance, and $78 in 
pharmacy costs.  The Board notes that the reported pharmacy 
costs have previously been considered not to be recurring 
medical expenses for VA purposes, and as such were not 
deducted from the Veteran's income in calculations to 
determine his eligibility for pension benefits.  Statement of 
the Case, February 2009.  However, as shown below, even when 
these pharmacy costs are included as a recurring medical 
expense and deducted from the countable annual income, the 
Veteran's income remains in excess of the maximum allowable 
amount.  

Including pharmacy costs, the Veteran's total monthly medical 
expense amounts to $332, which creates an annual total 
medical expense of $3984.  This amount must be reduced by a 
deductible in the amount of five percent of the MAPR, or $546 
($10,929 x 0.05).  38 C.F.R. § 3.272(g)(1)(iii) (2008).  When 
the deductible is subtracted from the annual medical expense 
($3984-$546), the resulting total adjusted annual medical 
expense is $3438.  Therefore, when this amount is excluded 
from the Veteran's annual income, the resulting total 
countable annual income for VA purposes is $13,062 ($16,500-
$3,438).  

As such, the Board finds that the Veteran's total countable 
income of $13,062 exceeds the $10,929 maximum allowable 
pension rate for the applicable annualization period 
beginning in December 2006.  Based on the foregoing, and 
pursuant to the governing legal authority, the Veteran does 
not meet the basic income eligibility requirement necessary 
to establish entitlement to improved pension benefits. 


ORDER

Due to excessive income, payment of improved pension benefits 
is denied. 



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


